DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/28/2022. In particular, claim 1 has been amended to recite “from 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate salt foaming agent, said thermal degradation product being dispersed in the matrix…” Claim 29 has been amended to change “metal carbonate” to “thermal degradation product.” 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “from 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate salt foaming agent, said thermal degradation product being dispersed in the matrix…,” and claim 29 has been amended to change “metal carbonate” to “thermal degradation product.” This is new matter. The instant specification does not support an amount of 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate. On the contrary, the instant specification only supports from 0.01 to 10% by weight of the actual metal carbonate as expressly recited on page 3, lines 13-14 of the instant specification. At page 15, lines 20-29 (which appears to be what Applicants are alleging is support for the amendment to claim 1 reciting “from 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate salt foaming agent, said thermal degradation product being dispersed in the matrix), the instant specification states: 
The block copolymer, in particular the copolymer with polyamide blocks and polyether blocks, is used to form a foam, without a crosslinking step. The foam according to the invention is formed by mixing the melted copolymer with a blowing or chemical foaming agent, and then performing a foaming step. 
According to one embodiment, the foam thus formed consists essentially, or consists, of the copolymer described above (or copolymers, if a mixture of copolymers is used) and
the decomposition products of the blowing or chemical foaming agent, the latter being
dispersed in the matrix rather than present in the foam cells. 

The “decomposition products of the blowing or chemical foaming agents” being “dispersed in the matrix” is not discussing the metal carbonate, nor is there anything stating that the amount of the decomposition products is 0.01 to 10% by weight, let alone an amount of 0.01 to 10% by weight of a “thermal degradation product originating from a metal hydrogen carbonate salt foaming agent.” The concept of an amount of from 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate salt is not present in the instant specification. The Applicants are attempting to splice together two separate teachings of the instant specification to arrive at a concept which is not present in the instant specification. Page 20, lines 9-13 of the instant specification states: 
It was found that this homogeneity, both in the distribution and the size of the cells in the foam according to the invention, is obtained by a content of at least 1%, preferably at least 2%, by weight of metal carbonate-based foaming agent, used in the foamable composition according to the invention…

This does not indicate that the composition comprises from 0.01 to 10% by weight of the thermal degradation product originating from a metal hydrogen carbonate. The range discussed at page 20, lines 9-13 is an entirely different amount of a different material. The range is at least 1%, preferably at least 2% of the metal carbonate-based foaming agent. There is absolutely no indication either than the range of this material is 0.01 to 10% by weight, nor is there any discussion or indicate regarding a thermal degradation product originating from the metal-carbonate based foaming agent. The statement above says that the foaming agent is the metal-carbonate, not that anything is degraded by thermal degradation. The term “thermal degradation” is not in the instant specification, and neither of the portions above support the amendment reciting “from 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate salt,” and the combination of these concepts is not present in the instant specification. Namely, the instant specification does not support (1) from 0.01 to 10% by weight of (2) a thermal degradation product (3) originating from a metal hydrogen carbonate salt (4) dispersed in the polymer matrix. Rather, the specification supports a matrix comprising from 0.01 to 10% by weight of the metal hydrogen carbonate salt (not its thermal degradation product, as this concept is not in the specification), as expressly stated at page 3, lines 9-14. 
Particularly, there is no indication that the foaming agent originates from the metal carbonate, or that the metal carbonate is what decomposes. Rather, the metal carbonate is the resultant product of any degradation of a foaming agent, as this is expressly recited as being present in the foam matrix itself, not its decomposition product, as stated throughout the instant specification. Therefore, claims 1 and all claims dependent thereon (2-3, 5-8, and 25-29), contain new matter.
In fact, the instant specification expressly and unambiguously states that the metal carbonate remains in the matrix of the foam as expressly stated at page 20, lines 14-15 of the originally filed instant specification. This means it is not degraded as stated in amended instant claim 1. 
For the purposes of compact prosecution, and as interpreted in light of the specification, the claims will be interpreted to mean that metal carbonate is present in the matrix of the foam composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

It is noted that the instant specification teaches that metal carbonate is what remains in the polymer foam matrix as the result of using metal carbonate based-foaming agent, as expressly stated at page 20, lines 9-16 of the instant specification. 
Claims 1-3, 5-7, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (WO 2016/052387) evidenced by Hunter et al. (US 5,102,420). As the WO document is not in English, citations are made to the corresponding US document, which is US 2017/0283555. 
Takano teaches resin particles derived from a non-crosslinked amide-based elastomer. In examples, Pebax 5533, which has a nylon 12 hard segment (which meets claim 6) and a polytetramethylene glycol soft segment (¶ 150) (which meets claims 5 and 7), is impregnated with a blowing agent and coated with 0.1 parts calcium carbonate per 100 parts by mass of the expandable particles (¶159). This means the calcium carbonate is present in an amount of about 0.1wt% of the particles. The particles are pre-expanded (¶160), placed into a closed container, impregnated with nitrogen (¶161) followed by heating in a mold to form an expanded molded article (¶160-162). Examples of blowing agent include nitrogen and carbon dioxide (¶95) and water (¶24).  As shown in the Figures of Takano, Takano forms a polymer matrix containing closed cells containing gas. See, for Example, Figure 7.  Takano teaches the foam is formed from particles derived from 2.3 kg of resin particles, 6 g magnesium pyrophosphate, 0.81 g sodium dodecylbenzenesulfonate. 0.11 g sodium dodecylbenzenesulfonate, 1.2 g ethylene bis(stearic acid amide), and 2.3 g calcium carbonate (¶ 158-159). This corresponds to an amount of resin of 99.6 wt% and an amount of calcium carbonate of about 0.0996 wt% each of which falls in the range recited in claim 1.
With regards to the amendment to claims 1 and 29 which recite that  “thermal degradation product originating from a metal hydrogen carbonate salt” (interpreted as indicated above, in light of the instant specification) is “dispersed in the matrix,” it is noted that expandable particles of Takano, which are coated with calcium carbonate and are then expanded such that the particles fused together to bond the particles and form a foamed polymer matrix, will necessarily have the calcium carbonate “dispersed in” the matrix formed by fusion of the expanded particles. The calcium carbonate, which is coated onto the particles, will be present throughout the entirety of a matrix formed by fusing the particles, and will therefore necessarily be “dispersed in” the matrix formed by fusing the particles by expansion. 
Takano teach that an inorganic compound, with an expressly named material being calcium carbonate, is preferably added in an amount of 0.03 parts by mass or more based on 100 parts by mass of expandable particles. See ¶102. This is a broad range of 0.03wt% or more (based on the expandable particles). This overlaps the range of instant claim 29.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings in Takano of an amount of calcium carbonate of 0.03 parts by weight or more based on 100 parts by weight of particles, which is a range of 0.03% by weight or more, to use an amount of metal carbonate which meets the instant claim limitations of instant claim 29 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Takano teaches that it preferable that the number average molecular weight Mn of the polyamide block (the hard block) is from 300 to 15,000, more preferably 600 to 5,000. It is preferable that the number average molecular weight Mn of the polyether block (the soft block) is from 100 to 6000, more preferably 200 to 3,000.  These ranges overlap the ranges of amended instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Takano to use copolymers having hard blocks and soft blocks with number average molecular weights which meet the instant claim limitations of amended instant claim 1, and which therefore also have a weight ratio which meets amended instant claim 1, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The expanded molded article of Takano, which is a foam article, has a compression set of less than 10% (¶26), which meets instant claim 28. The foams further have a restitution coefficient of 50 or more, which provides excellent recoverability and resilience. See ¶26.  This appears to meet instant claim 27. Example 1b has a compression set of 6% and a resilience of 58%. Example 3b has a resilience of 59% and a compression set of 5%. Alternatively, the foams of Takano are made from identical amounts of identical materials as required by the instant claims, the foams have closed cells and have the same density as the instantly claimed foamed. Therefore, evidence is provided that the foams of Takano are the same as that of the instantly claimed foams, and the foams of Takano will therefore necessarily have the same properties as the foams of the instant invention, including the rebound resilience recited in instant claim 27, and including being flexible (recited in claim 25). The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
The foams of Takano have a preferable density of 0.02 to 0.2 g/cm3, which is a density of 20 to 200 kg/m3. This density falls entirely within the range of density in claim 25. See ¶107. Claim 25 is recited in the product-by-process format by using the language “wherein the foam is formed…” Case law holds that

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams produced in Takano are made the same materials required by the instant claims and have a density which is the same as the foam of the instant claims. Thus, the products of Takano are the same as the products of the instant claims, regardless of the method by which they are produced
Regarding claim 26, Takano teaches that the foams have a fine uniform cell structure. Based on this teaching, one of ordinary skill in the art would at once envisage an article with cells which are uniform and which meet instant claim 26. Alternatively, it would have been obvious to one of ordinary skill in the art to ensure the cells are as uniform as possible, including having a difference between inner diameters of the closed cells which meets instant claim 26, in order to ensure uniform properties throughout an article made from the foams of Takano. 
It is additionally noted that Pebax 5533 is used in the Examples of Takano. As evidenced by Hunter et al. (US 5,102,420), Table 1, Pebax 5533 contains polytetramethylene oxide and nylon 12 in a weight ratio of has a weight ratio of 37.3 polytetramethyleneoxide and 62.7 nylon 12, which is a weight ratio of hard block (nylon 12) to soft block (polytetrafluoroethylene oxide) of 1.69. This falls within the range of instant claim 1.  
Regarding the amendment to claim 1, the “thermal degradation product” of the metal hydrogen carbonate salt foaming agent, is metal carbonate present in the polymer matrix of the foam composition. The limitation is a product-by-process, and the result is metal carbonate being present in the polymer matrix of the foam composition.  This is present in Takano, which expressly teaches a foam matrix which has calcium carbonate dispersed within the matrix of the foam for the reasons discussed in this action above. 
Case law holds that
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams products produced in Takano are the same as the product of the instant claims, regardless of the method by which the calcium carbonate ends up in the foam matrix. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (WO 2016/052387) as evidenced by Hunter et al. (US 5,102,420) and further in view of Kriha et al. (US 2011/0294910). As the WO document is not in English, citations are made to the corresponding US document, which is US 2017/0283555. It is noted that Kriha et al. reads on the non-elected species of claim 8. 
Takano evidenced by Hunter teach the composition and foam as described in this action above, the rejection of which is incorporated herein by reference. Takano evidenced by Hunter does not expressly recite that the compositions include a material such as that recited in instant claim 8.
However, Kriha et al. teaches an expandable pelletized material and a moldable foam produced therefrom. The expandable pelletized material is produced from a polymer matrix comprising a polyamide, a blowing agent, and optional further additives. Examples of additives include nucleating agents (¶188), which can be present in amounts of from 0 to 50wt%, preferably up to 30wt%, which is a range of 0 to 30wt%. See ¶107. This overlaps the range of instant claim 8. Kriha et al. further disclose that impact modifiers such as rubbers can be included as the additive component C) (¶151), component (C) of which is present in amounts of from 0 to 50wt%, (¶107). Examples include ethylene methyl methacrylate and ethylene acrylate copolymers (¶168).  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Kriha et al. to use an amount of nucleating agent which meets the instant claim limitations of instant claim 8 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Takano and Kriha et al. relate to the field of foams produced from polyamides, wherein the foams are used to produce, for example, automobile parts (¶1 of Takano et al. and abstract of Kriha et al.). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use up to 30wt% of an additive, such as a nucleating agent, as disclosed in Kriha et al., in the invention of Takano in order to regulate and/or control the cell size of the expanded molded articles of Takano.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to 0 to 50wt% of a rubber such as ethylene methyl methacrylate copolymers or ethylene acrylate copolymers as disclosed in Kriha et al., in the invention of Takano in order to increase the toughness of the compositions of Takano. See ¶152 of Kriha et al. 

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
The instant specification does not support the amendment to claim 1 which recites “from 0.01 to 10% by weight of a thermal degradation product originating from a metal hydrogen carbonate salt foaming agent, said thermal degradation product being dispersed in the matrix,” for the reasons discussed in this action above. The coating agent of Takano need not be degraded in order to meet the instant claims interpreted in light of the instant specification, which is that the metal carbonate salt is what is dispersed in the polymer matrix (see, for example, page 3, lines 9-14, which expressly state that the metal carbonate and not any degradation product thereof is what is present in the polymer matrix). The metal carbonate of the instant specification is never thermally degraded. Rather, this material itself is present in the matrix of the foam composition, as is the calcium carbonate of Takano. In fact, the instant specification expressly and unambiguously states that the metal carbonate remains in the matrix of the foam as expressly stated at page 20, lines 14-15 of the originally filed instant specification. 
The claims are interpreted in light of the specification. What the specification states is that metal carbonate is present in the polymer matrix. Thus, regardless of whether the “metal carbonate” is the result of any thermal degradation, the same product is formed in Takano as recited in the instant claims. No evidence is provided which demonstrates the contrary. 
Applicant argues that coating agents of Takano “do not fall within the scope of the claimed thermal degradation product,” as stated on page 12 of the Remarks filed on 10/28/2022. 
This is incorrect and not persuasive. As noted above, the instant specification does not disclose a “thermal degradation product,” let alone one “originating from a metal hydrogen carbonate salt foaming agent” which is present in an amount of from 0.01 to 10% by weight as currently articulated in claim 1. Furthermore, what is stated in the instant specification, is that the result of using a metal carbonate-based foaming agent in an amount of at least 1%, preferably at least 2% by weight, is at least 0.1% by weight of metal carbonate remaining the matrix. Thus, even if the limitation of claim 1 was supported (which it is not for the reasons discussed above), the result in Takano is the same: metal carbonate present in the polymer matrix of a foam. This means that the metal carbonate of Takano does fall within the scope of the “thermal degradation product” of the instant claims, even though such a limitation is not supported. The thermal degradation product of the metal hydrogen carbonate salt foaming agent, is metal carbonate, as expressly stated in Applicant’s own specification. The metal carbonate of Takano meets the thermal degradation product, because it is identical to the metal carbonate described in the instant specification. Therefore, Applicant’s argument is not persuasive. 
For the reasons provided above, Applicant’s arguments filed on 10/28/2022 are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766